*434OPINION.
Trammell:
From all the evidence introduced we are convinced that the petitioner had on hand at the beginning of 1920 the same character of goods, materials and supplies that it had on hand at the end of 1920 and that the closing inventory for 1920 did not exceed the opening inventory for that year to an extent greater than 20 per cent. This would make the opening inventory for 1920, $9,533.83, and we so find.
We do not consider that it is necessary to decide whether certain items which were included in the closing inventory for 1920 were properly included in the inventory as substantially the same situation existed at the beginning of the year as existed at the end of the year. The assets, goods and supplies at the end of the year not exceeding those at the beginning of the year to an extent greater than 20 per cent, it would not affect the tax liability by omitting certain items in the closing inventory and omitting the same items in the opening inventory.

Judgment will be entered umder Bule 50.